Title: To James Madison from Edmund Randolph, 5 November 1788
From: Randolph, Edmund
To: Madison, James


My dear friend
Richmond Nov. 5. 1788.
On saturday next the election of senators will come on. The running names are yourself, R. H L. & Gr—s—n. Your friends have resolved to nominate you; being well assured, that their labours will not be in vain. It is a mortification to me, that the election shd. be brought on before my seat commences. But Carrington has, I presume, been this day elected, and will be here to morrow. When I say, that we are well assured of success, we go upon this estimate, that you will have fifty single votes and fifty promiscuously obtained. But you know, that mistakes may occur after the best inquiry.
The assembly have done nothing; but enter into some preparatory resolutions. Among others is one for excluding all fœderal officers, except the military, from posts in the states: The patrons differ in the principles, and the scheme may possibly be abortive from this cause. But H——y is decided in its favor; and all powerful.
